DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 2/28/2022. These drawings are acceptable. The objections to the drawings sent in the previous office dated 1/10/2022 are hereby withdrawn.

Allowable Subject Matter/ Examiner’s Comments
Regarding claim 1, Fujikawa discloses (see at least [0021]-[0061], Fig 2, Fig 4) a head up display arrangement (100) for a motor vehicle (1), comprising: a head up display module including: a picture generation unit (10) configured to emit a light field (13); and a polarizing device (17,18); and a windshield (90) configured to reflect the light field (Fig 2, [0022]) from the polarizing device such that the reflected light field is visible to a human driver of the motor vehicle as a virtual image (70).
Fujikawa does not explicitly disclose that is rotatable between at least a first rotational position and a second rotational position; the polarizing device being configured to receive the light field from the picture generation unit and emit the light field regardless of whether the polarizing device is in the first rotational position or the 
With regards to dependent claims 2-7, these claims depend upon independent claim 1 and are therefore indicated as allowable.
Regarding claim 21, Fujikawa discloses (see at least [0021]-[0061], Fig 2, Fig 4 a head up display module (100) for a motor vehicle (1), comprising: a picture generation unit (10) configured to emit a light field (13); and a polarizing device (17,18). 
Fujikawa does not explicitly disclose that is rotatable between at least a first rotational position and a second rotational position, the polarizing device being configured to receive the light field from the picture generation unit and emit the light field regardless of whether the polarizing device is in the first rotational position or the second rotational position, more of the light being emitted by the polarizing device in a P-polarization state in the second rotational position than in the first rotational position.
With regards to dependent claims 22-27, these claims depend upon independent claim 21 and are therefore indicated as allowable.
Regarding claim 28, Fujikawa discloses (see at least [0021]-[0061], Fig 2, Fig 4) an automotive head up display module (100), comprising: a picture generation unit (10) configured to emit light (13); a polarizing device (17, 18). 
Fujikawa does not explicitly disclose having a first rotational position and a second rotational position, the polarizing device being configured to: pass therethrough a first fraction of the emitted light that is in a P- polarization state while the polarizing device is in the first rotational position; and pass therethrough a second fraction of the 
With regards to dependent claims 29-33, these claims depend upon independent claim 28 and are therefore indicated as allowable.
Additionally, Lambert et al. US 2018/0101009, Chen US 2017/0363863, Chen et al. US 2017/0361687, Matsuzaki et al. US 2017/0357088, Yamakawa et al. US 2016/0147062, Kessler et al. US 2015/0355461, Okada et al. US 2009/0153962, and Lippey US 2007/0217010 nor the prior the art of record, remedy the deficiency of Fujikawa.
Claims 1-7 and 21-33 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of independent claim 1:  The prior art of record does not disclose or suggest a head up display module comprising: “a polarization device that is rotatable between at least a first rotational position and a second rotational position; the polarizing device being configured to receive the light field from the picture generation unit and emit the light field regardless of whether the polarizing device is in the first rotational position or the second rotational position, more of the light being emitted by the polarizing device in a P-polarization state in the second rotational position than in the first rotational position”, along with other claim limitations, 
Specifically regarding the allowability of independent claim 21:  The prior art of record does not disclose or suggest a head up display module comprising: “a polarization device that is rotatable between at least a first rotational position and a second rotational position, the polarizing device being configured to receive the light field from the picture generation unit and emit the light field regardless of whether the polarizing device is in the first rotational position or the second rotational position, more of the light being emitted by the polarizing device in a P-polarization state in the second rotational position than in the first rotational position”, along with other claim limitations, is not disclosed or suggested by the prior of record. Claims 22-27 are allowable due to dependency on independent claim 21. 
Specifically regarding the allowability of independent claim 28:  The prior art of record does not disclose or suggest an automotive head up display module comprising: “having a first rotational position and a second rotational position, the polarizing device being configured to: pass therethrough a first fraction of the emitted light that is in a P- polarization state while the polarizing device is in the first rotational position; and pass therethrough a second fraction of the emitted light that is in a P-polarization state while the polarizing device is in the second rotational position, the second fraction being greater than the first fraction”, along with other claim limitations, is not disclosed or suggested by the prior of record. Claims 29-33 are allowable due to dependency on independent claim 28. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARRIEF I BROOME whose telephone number is (571)272-3454. The examiner can normally be reached Monday-Friday 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/SHARRIEF I BROOME/Examiner, Art Unit 2872

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872